DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities: The preamble of the claims do not begin with articles “A” or “The”.  Claim 1, line 16, recites “in regions outside the flat contact surfaces is” which appears should be changed to --regions outside the flat contact surfaces are--Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the mounting" in line 2, “the fan shaft” in line 2, “the event” in line 8, and “the loss” in line 8.  Claims 3-6, 8 and 15 recites “the axis”. Claim 6 recites “the center point”. Claim 8 recites “the centre point”. Claim 16 recites “the local yield strength” in line 2. Claim 19 recites “the fuselage” in line 2. Claim 20 recites “the mounting” in line 2, “the event” in lines 7-8, and “the loss” in line 8. There is insufficient antecedent basis for these limitations in the claim.

	Additionally, claim 4 recites “two flat contact surfaces” in lines 1-2, however there is already antecedent basis for “at least two flat contact surfaces” in claim 1, line 13. Since the claim does not use proper antecedent basis, it is unclear whether “two flat contact surfaces” in claim 4 is referencing the same element as previously recited in claim 1, or is referencing other flat contact surfaces.
	Additionally, claim 5 recites “three flat contact surfaces” in line 2, however there is already antecedent basis for “at least two flat contact surfaces” in claim 1, line 13. Since the claim does not use proper antecedent basis, it is unclear whether “three flat contact surfaces” in claim 5 is referencing the same element as previously recited in claim 1, or is referencing other flat contact surfaces.
	Additionally, claim 9 recites “vibrations… are produced with a defined preferred direction” and 19 recites “vibrations … are introduced with a defined preferred direction”, however it is unclear how applicant is defining a preferred direction. Accordingly, it is unclear what type of arrangements are being positively recited.
	Additionally, claim 18 recites “Gas turbine engine according to Claim 16”, however claim 16 is directed to “Structural subassembly”. Accordingly, it is unclear what limitations are being incorporated from claim 16 since claim 18 does not use a proper reference to the previous claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10, 14-15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storace (US Patent 6,325,546) in view of Simon (“Rotor-Stator Contact in Polygonal Catch Warehouses”, see IDS filed on December 9, 2019).
	In regards to claim 1, Storace discloses a structural subassembly for a gas turbine engine, which has: 
a bearing (36) serving for the mounting of the fan shaft (18) of a gas turbine engine, wherein the bearing comprises a static bearing element (outer race 50),
a bearing housing (44) which surrounds the bearing, wherein the bearing housing is connected to the static bearing element (50) or forms the latter (Fig. 2), and
a bearing support housing (54) which surrounds the bearing housing at a radial distance and which is connected (via 40) to a supporting structure (fan frame 26) of the gas turbine engine (Fig. 2),
wherein, in the event of the loss of a fan blade (Col. 2, lines 23-24, Col. 4, lines 64-65), the bearing housing enters into contact with the bearing support housing (Col. 5, lines 6-33) because of an eccentric revolving movement of the bearing housing then occurring (as the shaft and bearing housing are forced into contact away from the center of rotation at windmill speeds, Col. 5, lines 1-5), 
wherein the bearing support housing forms an inner surface (58 having a varying gap, see Fig. 3) which faces the bearing housing and
has at least two contact surfaces (at minimum dead-band at top and bottom of Fig. 3) which are spaced apart in the circumferential direction, wherein, in the event of the loss of a fan blade the bearing housing strikes against the at least two contact surfaces (Col. 5, lines 6-33).
Storace does not disclose the at least two contact surfaces are flat contact surfaces, and the bearing housing strikes against the at least two flat contact surfaces during each revolution, and regions 
Simon discloses a safety bearing with at least two flat contact surfaces (ex. Fig. 6.7, see translation page 7), the revolving pattern strikes against at least two flat surface during each revolution (translation page 2, Figs. 4.3, 4.4), and regions outside of the flat contact surfaces being spaced such that there is no contact (at the corners of the polygon) during the eccentric orbit pattern (Figs. 4.3, 4.4).
Storace discloses a safety bearing with variable gaps which provides a stabilizing contact stiffness, however does not disclose the particular flattened structure. Simon, which is also directed to a safety bearing, discloses safety bearings with a polygon shape which are simpler to manufacture than complex elliptical curving geometries and limit deflection of the rotor while maintaining favorable vibration behavior with predictable vibrational modes. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structural assembly of Storace by providing the at least two contact surfaces are flat contact surfaces, and the bearing housing strikes against the at least two flat contact surfaces during each revolution, and regions outside of the flat contact surfaces is spaced apart in such a manner that there is no contact with the eccentrically vibrations, as taught by Simon, such that regions outside the flat contact surfaces have no contact with the eccentrically revolving bearing housing, to more easily manufacture the bearing support housing structure and/or to utilize a bearing arrangement which limits deflection of the rotor while maintaining favorable vibration behavior with predictable vibrational modes.
In regards to claim 2, the modified structural subassembly of Storace comprises the bearing support housing has a contact sleeve (58) which the bearing support housing has a contact sleeve which surrounds the bearing housing in the radial direction (Storace Fig. 3) and forms the inner surface facing the bearing housing and the at least two flat contact surfaces in said inner surface (Storace Fig. 3).
In regards to claim 3, the modified structural subassembly of Storace comprises the contact sleeve surrounds the bearing housing over an angular range of 360 degrees in a plane perpendicular to the axis of rotation of the fan shaft (Storace Fig. 3).

In regards to claim 5, the modified structural subassembly of Storace comprises the bearing support housing has three flat contact surfaces (Simon Figs. 4.3, 6.7).
In regards to claim 6, the modified structural subassembly of Storace comprises the three flat contact surfaces in a sectional illustration perpendicular to the axis of rotation of the fan shaft are oriented with respect to one another corresponding to the three sides of an equilateral triangle, wherein the axis of rotation of the fan shaft lies at the center point of the equilateral triangle (Simon Figs. 4.3, 6.7).
In regards to claim 7, the modified structural subassembly of Storace comprises the bearing support housing has four flat contact surfaces (Simon Figs. 4.4, 6.7).
In regards to claim 8, the modified structural subassembly of Storace comprises the four flat contact surfaces in a sectional illustration perpendicular to the axis of rotation of the fan shaft are oriented with respect to one another corresponding to the four sides of a square, wherein the axis of rotation of the fan shaft lies at the centre point of the square (Simon Figs. 4.4, 6.7).
In regards to claim 9, the modified structural subassembly of Storace comprises the contact surfaces are positioned in such a manner that vibrations of the bearing support housing that are produced by the impact of the bearing housing are produced with a defined preferred direction (Simon Figs. 4.3, 4.4) and are transported via the bearing support housing (40, 54 Storace Fig. 2).
In regards to claim 10, the modified structural subassembly of Storace comprises the two flat contact surfaces which are arranged parallel to each other are rotated by a defined angle in relation to a horizontal orientation (Simon Figs. 4.4, 6.7).
In regards to claim 14, the modified structural subassembly of Storace comprises the bearing housing has a bearing housing contact surface (60) which revolves by 360° and enters into contact with the contact surfaces of the bearing support housing during an eccentric revolving movement of the bearing housing (Storace Fig. 3, Col. 5, lines 1-5).

In regards to claim 17 Storace discloses a gas turbine engine (10) having the structural subassembly.
In regards to claim 20, Storace discloses a structural subassembly, which has: 
•	a bearing (36) serving for the mounting of a shaft (18), wherein the bearing comprises a static bearing element (outer race 50),
•	a bearing housing (44) which surrounds the bearing, wherein the bearing housing is connected to the static bearing element (50) or forms the latter (Fig. 2), and
•	a bearing support housing (54) which surrounds the bearing housing at a radial distance (Fig. 2),
•	wherein the bearing housing enters into contact with the bearing support housing (Col. 5, lines 6-33) in the event of radial loads acitng on the shaft and an eccentric revolving movement of the bearing (as the shaft and bearing housing are forced into contact with the bearing support housing away from the center of rotation at windmill speeds, Col. 5, lines 1-5), 
•	wherein the bearing support housing forms an inner surface (58 having a varying gap, see Fig. 3) which faces the bearing housing and
o	has at least two contact surfaces (at minimum dead-band at top and bottom of Fig. 3) which are spaced apart in the circumferential direction, wherein, in the event of radial loads acting on the shaft, the bearing housing strikes against the at least two contact surfaces (Col. 5, lines 6-33).
Storace does not disclose the at least two contact surfaces are flat contact surfaces, and the bearing housing strikes against the at least two flat contact surfaces during each revolution, and regions outside of the flat contact surfaces is spaced apart from the bearing housing in such a manner that there is no contact with the eccentrically revolving bearing housing.

Storace discloses a safety bearing with variable gaps which provides a stabilizing contact stiffness, however does not disclose the particular flattened structure. Simon, which is also directed to a safety bearing, discloses safety bearings with a polygon shape which are simpler to manufacture than complex elliptical curving geometries and limit deflection of the rotor while maintaining favorable vibration behavior with predictable vibrational modes. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structural assembly of Storace by providing the at least two contact surfaces are flat contact surfaces, and the bearing housing strikes against the at least two flat contact surfaces during each revolution, and regions outside of the flat contact surfaces is spaced apart in such a manner that there is no contact with the eccentrically vibrations, as taught by Simon, such that regions outside the flat contact surfaces have no contact with the eccentrically revolving bearing housing, to more easily manufacture the bearing support housing structure and/or to utilize a bearing arrangement which limits deflection of the rotor while maintaining favorable vibration behavior with predictable vibrational modes.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storace (US Patent 6,325,546) in view of Simon (“Rotor-Stator Contact in Polygonal Catch Warehouses”, see IDS filed on December 9, 2019), and in further view of Raykowksi (US 2015/0176431).
In regards to claim 11, the modified structure subassembly of Storace comprises the bearing housing and the bearing support housing are connected to each other (frangible flange 46, also see “decoupler” Col. 3, line 30) designed in such a manner that they shear off in the vent of the loss of a fan blade because of an eccentric movement of the bearing housing then occurring (Col. 3, lines 20-32).
Storace does not disclose the decoupler is a shear pin.

Raykowksi discloses sheaing pins (42, par. 15, Fig. 3a),
Storace discloses a decoupler that shears off, however does not explicitly disclose shearing pins. Raykowski, which is also directed to a structural subassembly for a gas turbine with frangible connection, discloses shearing pins as an alternative to a flange structure which structurally decouples the assembly to prevent transmission of potentially damaging imbalance forces or vibratory forces to the engine case and the airframe (par. 15). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the structural assembly by providing sheaing pins, as taught by Raykowski, to structurally decouple the assembly to prevent transmission of potentially damaging imbalance forces or vibratory forces to the engine case and the airframe (par. 15).
In regards to claim 13, the modified structure subassembly of Storace contains bearing safety arrangements which do not appear to have damping material or be mounted in a floating manner (as modified by Simon, see Simon Fig. 6.7).
Furthermore, Raykowski discloses contact surfaces of bumper (44) are not connected to a damping material or mounted in a floating manner (Fig. 3a). 
Storace discloses a subassembly with dampening material attached to contact surfaces. Raykowski, which is also directed to a dampening structure for a subassembly of a gas turbine, discloses contact surfaces without damping material or being mounted in a floating manner, which dampen the undesired modes without additional dampening materials or floating structures attached to the contact surfaces. Note that the arrangement of Storace with bearings, squeeze damper and bearing support housing with a gap dampens the assembly, and additional dampening material of Storace further dampens the assembly. In view of other assemblies (see Simon Fig. 6.7, Raykowski Fig. 3a), safety bearing support housing dampen the vibration without additional dampening materials connected to the contact surfaces and floating arrangements. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to further modify the structural subassembly of Storace by providing the contact surfaces not connected to damping material or mounted in a floating .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storace (US Patent 6,325,546) in view of Simon (“Rotor-Stator Contact in Polygonal Catch Warehouses”, see IDS filed on December 9, 2019), and in further view of Diaz Alsina (US 2005/0265643).
	In regards to claim 12, the modified structural subassembly of Storace comprises a contact surface with a bearing material (see 58, Col. 4, lines 4-9), however do not disclose the contact surface with the hardness value.
	Diaz Alsina discloses a contact surface (on 28, Fig. 1) with Vickers hardness of at least 300 HV 10 (par. 2).
	Storace discloses a subassembly with a contact surface being made of bearing materials, however does not disclose the particular hardness value. Diaz Alsina, which is also directed to a support structure surrounding an outer bearing race, discloses a contact surface having Vickers hardness of at least 300 HV 10 which greatly limits the wear of a sliding element and ensures high dimensional stability of the element (par. 2). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the structural subassembly of Storace by providing the contact surface with a Vickers hardness value of at least 300 HV 10, as taught by Diaz Alsina, to greatly limit the wear and to ensure high dimensional stability (par. 2).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storace (US Patent 6,325,546) in view of Simon (“Rotor-Stator Contact in Polygonal Catch Warehouses”, see IDS filed on December 9, 2019), and in further view of Schmidt (US Patent US 2003/0175110).
	In regards to claim 16, the modified structural subassembly of Storace comprises the bearing housing contact surface is provided with a coating (64).

	Schmidt discloses a coating increases a local yield strength of a bearing housing contact surface (par. 40, see Chromium nitride coating).
	Storace discloses a subassembly with a contact surface being made of bearing materials, however does not disclose a coating increases a local yield strength of a bearing housing contact surface (par. 40). Schmidt, which is also directed to a contact surface of a bearing housing, discloses a chromimum nitride coating which increases hardness without causing distortion (par. 15). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the structural subassembly of Storace by providing a coating increases a local yield strength of a bearing housing contact surface, as taught by Schmidt, to provide a coating that increases hardness without causing distortion as it is being applied (Schmidt par. 15).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganiger (US 2017/0145855) in view of Storace (US Patent 6,325,546) in view of Simon (“Rotor-Stator Contact in Polygonal Catch Warehouses”, see IDS filed on December 9, 2019), and in further view of Schmidt (US Patent US 2003/0175110).
Ganiger discloses a gas turbine engine (10) which has: 
an engine core (16) which comprises a turbine (30), a compressor (22) having a structural subassembly (Fig. 2), and 
a turbine shaft (36) which is configured as a hollow shaft and connects the turbine to the compressor; 
a fan (38), which is positioned upstream of the engine core, wherein the fan comprises a plurality of fan blades (40); and 
a gearbox (46) that receives an input from the turbine shaft and outputs drive for the fan so as to drive the fan at a lower rotational speed than the turbine shaft (par. 33).
Ganiger does not disclose the structural assembly of claim 16.
Storace discloses a structural subassembly for a gas turbine engine, which has: 
a bearing (36) serving for the mounting of the fan shaft (18) of a gas turbine engine, wherein the bearing comprises a static bearing element (outer race 50),
a bearing housing (44) which surrounds the bearing, wherein the bearing housing is connected to the static bearing element (50) or forms the latter (Fig. 2), and
a bearing support housing (54) which surrounds the bearing housing at a radial distance and which is connected (via 40) to a supporting structure (fan frame 26) of the gas turbine engine (Fig. 2),
wherein, in the event of the loss of a fan blade (Col. 2, lines 23-24, Col. 4, lines 64-65), the bearing housing enters into contact with the bearing support housing (Col. 5, lines 6-33) because of an eccentric revolving movement of the bearing housing then occurring (as the shaft and bearing housing are forced into contact away from the center of rotation at windmill speeds, Col. 5, lines 1-5), 
wherein the bearing support housing forms an inner surface (58 having a varying gap, see Fig. 3) which faces the bearing housing and
has at least two contact surfaces (at minimum dead-band at top and bottom of Fig. 3) which are spaced apart in the circumferential direction, wherein, in the event of the loss of a fan blade the bearing housing strikes against the at least two contact surfaces (Col. 5, lines 6-33).
Ganiger discloses a structural subassembly for a high radial loads caused by detached blades (par. 5), however does not disclose the particular subassembly. Storace, which is also directed to a subassembly for a gas turbine for a blade loss, discloses a subassembly with a bearing housing having contact surfaces 
Simon discloses a safety bearing with at least two flat contact surfaces (ex. Fig. 6.7, see translation page 7), the revolving pattern strikes against at least two flat surface during each revolution (translation page 2, Figs. 4.3, 4.4), and regions outside of the flat contact surfaces being spaced such that there is no contact (at the corners of the polygon) during the eccentric orbit pattern (Figs. 4.3, 4.4).
Ganiger, as modified by Storace, comprises a safety bearing with variable gaps which provides a stabilizing contact stiffness, however does not disclose the particular flattened structure. Simon, which is also directed to a safety bearing, discloses safety bearings with a polygon shape which are simpler to manufacture than complex elliptical curving geometries and limit deflection of the rotor while maintaining favorable vibration behavior with predictable vibrational modes. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the gas turbine of Ganiger by providing the at least two contact surfaces are flat contact surfaces, and the bearing housing strikes against the at least two flat contact surfaces during each revolution, and regions outside of the flat contact surfaces is spaced apart in such a manner that there is no contact with the eccentrically vibrations, as taught by Simon, such that regions outside the flat contact surfaces have no contact with the eccentrically revolving bearing housing, to more easily manufacture the bearing support housing structure and/or to utilize a bearing arrangement which limits deflection of the rotor while maintaining favorable vibration behavior with predictable vibrational modes.
	Furthermore, Schmidt discloses a coating increases a local yield strength of a bearing housing contact surface (par. 40, see Chromium nitride coating).
	Ganiger, as modified by Storace, comprises a subassembly with a contact surface being made of bearing materials, however does not disclose a coating increases a local yield strength of a bearing 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Suciu (US 2009/0056343) in view of Storace (US Patent 6,325,546) in view of Simon (“Rotor-Stator Contact in Polygonal Catch Warehouses”, see IDS filed on December 9, 2019).
Suciu discloses an aircraft with a gas turbine engine (10), wherein the gas turbine engine is arranged on the fuselage of the aircraft or on a wing of the aircraft via an engine mount (12, par. 38), wherein a bearing support housing (for bearings 60, see Fig. 1A) is positioned in such a manner that vibrations of the bearing support housing are introduced with a defined preferred direction into the engine mount (Fig. 3 see S, V directions).
Suciu does not disclose vibrations of the bearing support housing that are produced by the impact of the bearing housing are being conveyed to the engine mount, and the structural assembly of claim 17.
Storace discloses a structural subassembly for a gas turbine engine, which has: 
a bearing (36) serving for the mounting of the fan shaft (18) of a gas turbine engine, wherein the bearing comprises a static bearing element (outer race 50),
a bearing housing (44) which surrounds the bearing, wherein the bearing housing is connected to the static bearing element (50) or forms the latter (Fig. 2), and
a bearing support housing (54) which surrounds the bearing housing at a radial distance and which is connected (via 40) to a supporting structure (fan frame 26) of the gas turbine engine (Fig. 2),
wherein, in the event of the loss of a fan blade (Col. 2, lines 23-24, Col. 4, lines 64-65), the bearing housing enters into contact with the bearing support housing (Col. 5, lines 6-33) because of an eccentric revolving movement of the bearing housing then occurring (as the shaft and bearing housing are forced into contact away from the center of rotation at windmill speeds, Col. 5, lines 1-5), 
wherein the bearing support housing forms an inner surface (58 having a varying gap, see Fig. 3) which faces the bearing housing and
has at least two contact surfaces (at minimum dead-band at top and bottom of Fig. 3) which are spaced apart in the circumferential direction, wherein, in the event of the loss of a fan blade the bearing housing strikes against the at least two contact surfaces (Col. 5, lines 6-33).
Suciu discloses a gas turbine with fan bearings, however does not disclose the particular subassembly. Storace, which is also directed to a gas turbine with fan bearings, discloses a subassembly with a bearing housing having contact surfaces which reduces vibration at windmilling speeds after a fan blade loss (Col. 1, lines 64-67, Col. 2, lines 8-15). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the gas turbine of Suciu by providing a structural subassembly with contact surfaces, as taught by Storace, such that vibrations of the bearing support housing that are produced by the impact of the bearing housing are conveyed to the engine mount, to reduce vibration at windmilling speeds after a fan blade loss (Col. 1, lines 64-67, Col. 2, lines 8-15).
Simon discloses a safety bearing with at least two flat contact surfaces (ex. Fig. 6.7, see translation page 7), the revolving pattern strikes against at least two flat surface during each revolution (translation page 2, Figs. 4.3, 4.4), and regions outside of the flat contact surfaces being spaced such that there is no contact (at the corners of the polygon) during the eccentric orbit pattern (Figs. 4.3, 4.4).
Suciu, as modified by Storace, comprises a safety bearing with variable gaps which provides a stabilizing contact stiffness, however does not disclose the particular flattened structure. Simon, which is .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishida (US Patent 7,694,540) discloses flat surfaces in between a bearing housing and a bearing support housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JESSE M PRAGER/Examiner, Art Unit 3745   

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                             
4/16/2021